DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 5, 7-9, 17-20 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Clam 1 recites “an organic light-emitting display device, comprising: a display panel in which a plurality of data lines and a plurality of gate lines are arranged to overlap each other and includes a plurality of subpixels which are adjacently arranged in areas in which the plurality of data lines and the plurality of gate lines overlap each other; a data driver that supplies a data signal to the plurality of data lines; a gate driver that supplies a gate signal to the plurality of gate lines; and a timing controller that controls the data driver and the gate driver to cause the data driver to output black data during an initial section of a frame, output a sensing voltage through the plurality of data lines during a first section, output a compensation voltage during a second section, and output a data voltage during a third section, wherein the initial section, the first section, the second section, and the third section are contiguous within the frame, wherein a voltage level of the compensation voltage corresponds to a voltage level of the data signal, wherein each of the plurality of subpixels includes: a first transistor in which a first when the second transistor is turned on, the data line supplies the sensing voltage to charge the second node and when the third transistor is turned on, the second power supply line supplies the initialization voltage to charge the third node, wherein when the second transistor is turned off and the second power supply line is electrically disconnected, the second node and the third node are in a floating state, and wherein the first transistor allows a sensing current to flow to the second power supply line via the third transistor, and a voltage level of the third node increases based on the sensing current at a certain slope indicative of an electron mobility of the first transistor, wherein the timing controller includes an image analyzing circuit that includes a frame memory configured to store image data for each frame and a data processing circuit configured to extract first data
corresponding to a first line of the display panel from the image data and to determine the voltage level of the compensation voltage on the basis of the first data, and wherein the sensing voltage is maintained constant during the first section at a first voltage level that is lower than the threshold voltage of the organic light emitting diode.”
Prior arts:
Park U.S. Patent Publication No. 2016/0189617 teaches black data BLK, sensing voltage REC, compensation voltage Pre and Data in periods contiguous with the frame. However, Park does not appear to specifically disclose wherein the sensing voltage is maintained constant during the first section at a first voltage level that is lower than the threshold voltage of the organic light emitting diode.
Nam U.S. Patent Publication No. 2015/0154908 teaches first transistor DT, second transistor ST1, third transistor ST2, capacitor Cst in figures 6-7, where [0061] teaches N2 increases due to the current IDS flowing in the driving transistor. However, Nam does not appear to specifically disclose output black data during an initial section of a frame, output a sensing voltage through the plurality of data lines during a first section, output a compensation voltage during 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621